Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 12/10/2020, 12/24/2020, 04/15/2021, 04/19/2021, and 05/06/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Specification
The disclosure is objected to because of the following informalities: please add “now U.S. Patent No. 11201139,” after “March 20, 2020,” in ¶0001.
Appropriate correction is required.
Claim Objections
Claims 14-20 are objected to because of the following informalities:  
Regarding claim 14, the clause, “second bonding pads that include a respective second pad base portion” is grammatically incorrect. As best understood by the examiner, the phrase, “a respective second pad base portion” should be rendered in the plural.
Regarding claim 16, the phrase, “the first and the second semiconductor die”, technically lacks proper antecedent basis, as well as being grammatically incorrect. The phrase, “the first semiconductor die and the second semiconductor die” is suggested as a replacement.
Regarding claim 17, the phrase, “an intermetallic copper based alloy material”, is grammatically incorrect. The phrase, “an intermetallic copper- based alloy material” is suggested as a replacement. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “and embedding first bonding pads” is unclear with regard to the identity of the agent embedding the first bonding pads.
Regarding claim 2, the limitation, “the first pad base portion” lacks proper foundation in the claims. Since only a plurality of first pad base portions has been earlier recited.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nishida et al. (US 10714497 B1) teaches relating to bonded assembly for three-dimensional memory device, but fails to further teach the limitations of the claimed invention.
Zhou et al. (US 10665581 B1) also teaches relating to bonded assembly for three-dimensional memory device, but fails to further teach the limitations of the claimed invention.

Any inquiry concerning this communication or earlier communications from the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816